BETTY B. FLETCHER, Circuit Judge,
dissenting.
I respectfully dissent. The majority commences with the statement that this is a cause of action in search of a defendant. I accept their assertion that there is a cause of action because I have found the defendant, and it is PMA.
The district court found appellants’ evidence of harassment sufficient to raise an inference that a hostile work environment existed on the waterfronts of Seattle and Tacoma, Washington, in violation of Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e et seq. (1994), and the Washington Law Against Discrimination, Wash. Rev. Code § 49.60 et seq. (2002). However, erroneously relying on the integrated enterprise test, the district court entered summary judgment in favor of the Pacific Maritime Association (“PMA”) as to all claims, including hostile work environment. The majority acknowledges the district court’s error in relying on the integrated enterprise test but nonetheless affirms summary judgment in favor of PMA finding that the Sibley1 rule is inapplicable to this case. The majority holding is simply wrong. To highlight the error in the majority’s analysis, I must start with a recital of the relevant facts omitted from the majority opinion to give the full flavor of racial discrimination on the waterfront and the role PMA plays. Summary judgment is simply unwarranted.
I.

A. Factual Background

The appellants, Richard Anderson, Albert Collins, O.J. Jenkins, Ted Farrison, and Isaac Oliver, African American longshoremen and foremen, work on the water*933fronts of Seattle and Tacoma, Washington; they are union members of local affiliates of the International Longshoremen’s and Warehousemen’s Union (“ILWU”). Because none of them holds a steady position with any of the member companies represented by the PMA, each must report daily to a central hiring hall, jointly maintained and operated by the PMA and the unions, through which each is then dispatched to an area work site. The PMA and the ILWU established the hiring hall system through collective bargaining; because the workload for each of PMA’s member companies is sporadic, the hiring hall promotes consistent employment for union workers and ensures that work assignments will be allocated according to the terms of the collective bargaining agreement (“CBA”). The CBA governs the terms and conditions of employment for longshore workers and includes a provision prohibiting race discrimination.2
The PMA, a nonprofit association of maritime employers and shipping companies, serves, among other roles, as the agent of its member companies in collective bargaining negotiations with the ILWU. The PMA employs a managerial staff, including area manager for the Pacific Northwest, Craig Johnson, and assistant area manager, Joseph Webber, that is responsible for collecting information regarding the day-to-day operation of the docks and for ensuring that the individual companies operate in compliance with the CBA, including the antidiscrimination provision.
The member companies select representatives to serve on the PMA Board of Directors (“Board”), and the Board appoints from among its directors the Coast Executive Committee. The Coast Executive Committee resolves major questions of labor policy for the PMA, subject to the Board’s approval. PMA’s bylaws provide for the creation of the Coast Steering Committee, composed of terminal managers 3 and empowered by the Coast Executive Committee to perform “the day-to-day administration and enforcement of shore-side and offshore collective bargaining agreements,” including the antidiscrimi-nation provisions of the CBA. Contrary to the majority’s assertion, the Board is authorized to punish and discipline member-employers who are found responsible for harassment by suspending or excluding from membership in the PMA any companies that have violated the terms of the CBA.4
*934As noted by the majority, Section 17 of the CBA establishes a grievance and appeal procedure through which longshore workers may pursue discrimination claims. Pursuant to the CBA, the PMA and the ILWU locals are required to form the Joint Labor Relations Committee (“Joint Committee”) to investigate and adjudicate labor grievances.5 Member companies are permitted to discipline workers violating the terms of the CBA by remanding them to the hiring hall. Any worker against whom a claim is pending before the Joint Committee may not be dispatched to a member company until that claim has been resolved.
The majority states that “PMA has no direct role” in Section 17 CBA grievance procedures, while recognizing that “PMA has the general responsibility for ensuring that member-employers comply with the terms of the CBA.” Despite the majority’s assertion that the right to discipline workers belongs to the individual employers, the PMA plays a critical role in ensuring that member companies do not turn a blind eye to harassment through its power to discipline employers who fail to enforce the anti-discrimination provisions of the CBA. Because the PMA, through subcommittees, establishes the policies that determine how the CBA is administered on a day-to-day basis, it is uniquely positioned to discipline or threaten to discipline employers that fail to address incidents of work site discrimination and harassment. The PMA is empowered to exclude companies from membership that violate the terms of the CBA, thereby denying them access to the trained and experienced union labor force. Conversely, the union cannot unilaterally withdraw from its contractual obligations to an employer because of complaints that it receives regarding workplace discrimination.
As part of PMA’s role in administering the CBA, it serves as a liaison between the union and its member employers in grievance matters where one employee complains about the conduct of another employee. Union officials and dock workers relied upon the PMA to ensure compliance by member companies with the requirements of the CBA and to facilitate the resolution of conflicts that arise between individual workers and between labor and management. For example, Union representative Mason testified that he would respond to a PMA official instead of a foreman regarding allegations of racial discrimination. In addition, the union faces a potential conflict of interest whenever it addresses race and sex-based grievances in which multiple union members require representation as adverse parties in interest. This is especially true where, as in the present case, the president of the union local charged with pursuing the rights of minority foremen is himself alleged to have made numerous racist and threatening comments. As a practical matter, the PMA held itself out as more than the bargaining representative for the employer, serving more broadly as the companies’ agent in the resolution of labor-management disputes related to complaints of discrimination.
*935By the PMA’s own -admission, over twenty race discrimination grievances were filed under procedures established by the CBA from 1997 to January 2000, several of which resulted in disciplinary action against employees found guilty of using racial slurs. Appellants testified that they have personally filed numerous grievances with the Joint Committee, but that the contractual grievance process was slow and, ultimately, failed to resolve their complaints.
In 1994, the ILWU recognized the African American Longshore Coalition (“Coalition”), created for the precise purpose of providing assistance to African American longshore workers suffering racial discrimination. The Coalition has filed grievances on behalf of appellants and other black longshore workers with the union and the Joint Committee, alleging various claims of racial discrimination and harassment. Coalition representative Bennie Jeffries has testified not only that the filing of Section 17 grievances has failed to resolve racial discrimination on the waterfront, but that “some of the persons that sat on the grievance committees themselves had used racial slurs or clearly were insensitive to the plight of Blacks.” This testimony was corroborated by Gene Heidal, operations manager for one of the member companies in Tacoma, who testified that as a foreman’s committee member he heard other committee members using racial slurs. It was also corroborated by transcript testimony from a previous litigation, involving a different group of plaintiffs, in which Robert Frazier, a class A longshoremen and former member of the Joint Committee, testified that in the late-1980s he overheard PMA area manager Johnson telling racial jokes and using racial slurs, at committee meetings.
Following a settlement agreement entered in a- previous discrimination lawsuit,6 the PMA and the ILWU established the expedited procedure for processing race and sex-based discrimination complaints and instituted “sensitivity” training.7 The PMA occupies a pivotal position in this process; within ten days of any incident, the aggrieved party must complete a written form and deliver a copy to the PMA area manager. The PMA area manager then has the authority to convene all parties to the dispute and to act as mediator.

B. Allegations of racial harassment

Appellants’ allegations of racial harassment include the use of racial- slurs on an almost daily basis at the docks. For example, some of the instrumentalities of longshore work as well as certain types of work were commonly referred to as “nigger-rigging,” “nigger-heads,” “nigger-lips,” and “nigger work.” Some of these terms were included in operating manuals published by the PMA. Several appellants testified that racist graffiti littered the walls of restrooms on almost every pier along the Seattle-Tacoma waterfront and that some of this graffiti was threatening in nature.8 This testimony was corroborated by operations manager Heidal who admitted to having seen “numerous” examples of racist graffiti. Heidal testified that the sensitivity training he received from the *936PMA did not require that he report the graffiti to an official of PMA or that he take steps to remove it.
As a foreman whose work assignments required him to alternate work sites and employers, appellant Oliver intercepted radio communications between his supervi-sees referring to him as “that nigger from Seattle” and his employers’ supervisors frequently.referred to him as “boy.”9 On one occasion, he was even asked by a coworker if he had a tail.
Appellant Collins testified that he overheard conversations between dock workers in which they remarked that “niggers” were complaining about everything. Collins was told personally by former president of Local 98,10 Don Miniken, that “niggers” wanted everything, including to work at all the docks: Miniken also stated that he would not put any “nigger” on the payroll. Following the murder of an Ethiopian man by racist skinheads in Oregon, appellant Jenkins overheard Miniken to have said, “That’s good. I like to see that. We need to teach these niggers a lesson.”
Appellants testified that their supervisory authority as foremen was frequently undermined by both the employérs and the unions, as well as by their subordinates. To that effect, appellant Oliver testified that when he was placed on a list of foremen to receive supercargo training, derogatory cartoons were placed on his desk. Appellant Jenkins testified that, when he fired white employees, both the employers and the unions interceded to have them reinstated without inquiring into Jenkins’ reasons for their discharge. He maintained that no similar resistance was given to the firing of black longshoremen.
Finally, appellants’ allegations of harassment include threats of violence made by coworkers. Dockworkers routinely use radios to communicate at maritime work sites. After appellants filed suit, appellant Farrison overheard another worker say over one of the channels, “We should get together tonight and kill us a couple of these niggers and maybe they won’t be wanting to sue us.” Appellant longshoreman Anderson testified that, while he was still a casual in 1995, he found himself in an altercation with' another, white casual after the latter referred to his Ghanaian wife as a “black jungle bunny bitch.” This altercation took place in the hiring hall, within earshot of the dispatchers who were on duty there. Immediately thereafter, Anderson confronted the alleged harasser outside the hiring hall, where the latter brandished a nine-millimeter pistol and threatened him with it. Anderson testified that he reported this incident to union representatives, but that no response was taken. On another occasion, Anderson brought his minor son to the hiring hall, was verbally harassed by a dispatcher as a result and ordered not to bring his son to the hall again, even .though white dockworkers frequently brought their children to the hall without reprimand.
The PMA denies that appellants ever informed PMA officials directly of any of the alleged incidents of harassment forming the basis of their lawsuit. However, appellants have provided ample testimony in the record to rebut such allegations. First, they presented written and oral reports of numerous incidents of racial discrimination and harassment to both union and employer representatives; second, they reported grievances to PMA officials directly. Most notably, appellants Jenkins and Oliver testified that they spoke with PMA area manager Johnson regarding the *937pervasiveness of racist graffiti and racial slurs at the terminals and Miniken’s statements following the Oregon hate crime.
Johnson, the PMA area manager, testified during his deposition that “numerous individuals” had come to his office “numerous times” to complain about racial discrimination and harassment at the Seattle and Tacoma ports. Johnson specifically included appellants Jenkins and Farrison as among the persons who made verbal complaints to him. Johnson recalled that at least a few of those complaints were made since 1997, when the expedited grievance procedure was put in place. He recalled that through those procedures and other lawsuits he became aware of the use of racial slurs on the waterfront. However, Johnson did not keep notes or written records of any kind regarding complaints that were brought to him personally. He testified that, hypothetically, if he were confronted with complaints of racial harassment by African-American foremen, he would direct such persons to the contractual grievance process and he would attempt to speak directly with the accused parties. However, he could not recall a single occasion when he had done either in response to a complaint of harassment made directly to him. Contrary to the representations of the expedited grievance procedure made by Miniace and Mason, Johnson denied that there was any established procedure for how he ought to deal with such complaints. In fact, in his deposition testimony, Johnson suggested that he had no obligation to pursue these complaints.
Contrary to the majority’s assertion, PMA plays an active role in both the formal and informal grievance procedures. PMA administers the CBA on a daily basis. As part of this administration, it has the authority to convene parties and mediate disputes involving racial discrimination allegations such as the ones raised by appellants to Johnson. Moreover, the PMA has the authority to remove member organizations that fail to take actions to reprimand employees involved in discriminatory acts. If the PMA fails to investigate grievances or alert member companies, then alleged perpetrators have no incentive to stop harassing their victims. Moreover, the PMA establishes labor policy affecting the entire waterfront and has the ability to take measures to curb discriminatory acts such as the racist graffiti, as well as incidents at the hiring hall.
II.
The district court initially denied defendant’s motion for summary judgment on appellants’ hostile work environment claims, finding that genuine questions of fact remained concerning whether the alleged harassing conduct and racist graffiti were “ ‘sufficiently severe or pervasive to alter the conditions of the victim[s’] employment and create an abusive working environment.’ ” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) (quoting Meritor Savings Bank, FSB v. Vinson, ATI U.S. 57, 67, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986)). However, the magistrate judge ultimately decided, despite this ruling, that the PMA is not the proper defendant to hold hable for a hostile work environment on the waterfront. The magistrate judge first considered whether the PMA forms an “integrated enterprise” with its member companies, apparently presuming that, if an integrated enterprise were to exist, then the PMA would be vicariously hable for the discriminatory conduct of its member companies. The magistrate judge concluded that the PMA and its members did not form a single, integrated enterprise and further surmised that, even if they had, the PMA could not face *938hostile work environment liability, because appellants failed to show that it “controllfed] the day-to-day working environment encountered by the longshore workers.”
We requested supplemental briefing as to the applicability of Sibley Mem’l Hosp. v. Wilson, 488 F.2d 1338, 1341 (D.C.Cir.1973), and its progeny. I agree with the majority’s conclusion that the district court erred in applying the integrated enterprise test to find that PMA is not a proper defendant. That issue is behind us. However, I disagree with the majority’s finding that Title VII is inapplicable to PMA’s role here. Under our circuit’s precedent, the PMA may be hable under Title VII for failure to take action and to respond to complaints and harassment, failure to discipline member companies and their employees, and for the conduct of its own employees because of (1) its general supervision of the waterfront, (2) its direct control over the hiring hah, (3) its involvement in racial grievance procedures, and (4) its capacity to disciphne members who violate the anti-discrimination policies of the CBA.
As the majority acknowledges, the PMA does not dispute its eligibility for statutory coverage as an employer under Title-VII, 42 U.S.C. § 2000e(n); rather, it disputes whether it is the proper entity to be held liable for acts of hostile work environment harassment occurring on the waterfront where its member companies conduct business. We have concluded from the diversity of entities covered by the statute “that Congress intended to close any loopholes in Title VIPs coverage and to extend the statute’s coverage to entities with actual ‘[cjontrol over access to the job market,’ whether or not they are direct employers.” Ass’n of Mex.-Am. Educators v. State of California, 231 F.3d 572, 581 (9th Cir.2000) (en banc) (quoting Sibley Mem’l Hosp. v. Wilson, 488 F.2d 1338, 1341 (D.C.Cir.1973)). The statute’s coverage of employers and their agents should be interpreted in terms of this overarching purpose. See Trevino v. Celanese Corp., 701 F.2d 397, 403 (5th Cir.1983) (stating that “[tjhe term ‘employer’ as used in Title VII ... was meant to be liberally construed”). Though we require “ ‘some connection with an employment relationship for Title VII protections to apply,’ “that connection” “ ‘need not necessarily be direct.’ ” ” Ass’n of Mex.-Am. Educators, 231 F.3d at 580 (quoting Lutcher v. Musicians Union Local 47, 633 F.2d 880, 883 (9th Cir.1980)).
Our circuit follows the rationale of the D.C. Circuit in Sibley Mem’l Hosp. v. Wilson, 488 F.2d 1338 (D.C.Cir.1973), with respect to indirect employer liability under Title VII. The D.C. Circuit held that the hospital could be held liable under Title VII for sex discrimination, even though it was not the plaintiffs direct employer, because it interfered on invidious grounds with his ability to form third-party employment relationships. Id. at 1342. The court noted that Title VII extends its protection from “unlawful employment practices” to “any individual” and not “only an employee of an employer.”11 Id. (citing 42 *939U.S.C. § 2000e-2(a)(l)). The court concluded that the hospital maintained control over the plaintiffs access to private patients and control over the premises on which he provided his services, thereby forming “a highly visible nexus” between the hospital’s services and “the creation and continuance of direct employment relationships between third parties.” Id. at 1342. The hospital’s exercise of its control over these opportunities exposed it to Title VII liability.
We have adopted a broad interpretation of Sibley, with the caveat that “there must be some connection with an employment relationship for Title VII protections to apply.” Lutcher, 633 F.2d at 883; see also Bender, 159 F.3d at 189 (adopting the Ninth Circuit’s modification of Sibley). In Gomez v. Alexian Bros. Hosp., 698 F.2d 1019 (9th Cir.1983) (per curiam), we applied the modified Sibley rule to the case of an Hispanic medical practitioner who asserted claims of national origin discrimination against the defendant hospital and its president arising out of his attempt to secure a contract on behalf of his employer, American Emergency Services Professional Corporation Medical Group (“AES”), to operate the hospital’s emergency room. Id. at 1020. We found that the plaintiff had provided sufficient evidence that “defendants’ discrimination against him based on his national origin denied him the opportunity to be employed by AES as director of defendants’ emergency room.” Id. at 1021. Although Gomez continued to work for AES after the incident, we concluded that “[t]he conditions of plaintiffs employment are different than they would have been had he not been discriminated against.” Id. Thus, our decision in Gomez extended Sibley beyond cases where an employer fails to refer the plaintiff for an employment opportunity with a third party, to include any interference with the terms and conditions of an individual’s employment whether or not resulting in a complete loss of employment.
Most recently, we have applied the Sib-ley rule to a class-action lawsuit brought by minority educators against the State' of California. In Association of Mexican-American Educators v. State of California, we held that the state could be held liable for “requiring, implementing, and administering” a qualifying examination for teacher certification that had a discriminatory impact on minority applicant teachers. 231 F.3d at 581. We held that the state could assume liability for the adverse impact caused by the test, even though the minority plaintiffs’ prospective employer was not the state but individual local school districts. We based our conclusion on the state’s “peculiar degree of control ... over the local school districts,” due to the California legislature’s plenary authority to regulate public education and the state government’s funding obligations to local public schools, which affect their “day-to-day” operations. Id. By requiring the challenged test, the state had “created a limited list of candidates from which local public school districts may hire,” thereby influencing the employment policies and practices of its local school districts. Id. at 582.
Our broad application of Sibley demonstrates that indirect employer liability may attach when an employer’s interference with the plaintiffs third-party employment relationship adversely affects the terms *940and conditions of the plaintiffs employment, and not just in cases where the employer discriminatorily refuses to refer the plaintiff for a job. The question central to this line of cases, and which must be answered in this case, is whether PMA committed any acts or failed to commit any acts, peculiar to its control over the waterfront and its relations with member companies and their employees, that adversely interfered with the terms and conditions of the appellants’ employment with the member companies. Viewed in the light most favorable to appellants, I conclude that a genuine issue of material fact exists that defeats summary judgment.
The magistrate judge’s reliance upon the integrated enterprise test led it to ignore evidence in the record of PMA’s role and conduct that may expose it to Title VII liability. There is no doubt that the PMA exercises special control over employment conditions and opportunities with its member companies. Dockworkers depend upon the PMA for the receipt of their paychecks, for the administration of the hiring-hall dispatch system through which they receive their work assignments, for the labor policies that bind all member employers, and for the administration of the expedited grievance procedure available for complaints of discrimination. The magistrate judge considered only whether the PMA could be held liable for the conduct of its members, in which it was not directly implicated. The magistrate judge did not consider (1) what conduct by PMA officials might subject it to liability or (2) whether it should be held liable for harassing conduct committed by its member companies or their employees in any area over which PMA exercises control. Appellants allege inter alia that PMA officials, charged with the crucial responsibility of investigating and mediating discrimination complaints, failed to process numerous complaints of racial discrimination and hostile work environment harassment; that a hostile work environment persisted on the waterfront despite these complaints; that the PMA continued to retain companies within its membership against which complaints had been lodged and to refer appellants to job assignments with those companies; that the PMA failed to exercise its authority to set labor policy on the waterfront in order to curb the harassment; that harassing conduct also occurred in the hiring hall operated by the PMA; and that PMA and union officials charged with the responsibility of prosecuting and mediating discrimination grievances themselves were motivated by racial animus. Appellants argue that the PMA should be held liable for the hostile work environment on the waterfronts of Seattle and Tacoma. Appellants do not confine their allegations of a hostile work environment to any specific terminal site or group of sites managed by a particular company or group of companies. Rather, appellants depict a pattern of intimidation and harassment pervading the entire waterfront work area, including the hiring hall.
The Supreme Court has “repeatedly made clear that although [Title VII] mentions specific employment decisions with immediate consequences, the scope of the prohibition is not limited to ‘economic’ or ‘tangible’ discrimination and that it covers more than ‘terms’ and ‘conditions’ in the narrow contractual sense.” Faragher v. City of Boca Raton, 524 U.S. 775, 786, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998) (internal quotation marks and citations omitted). Rather, the Court has stated that “[t]he phrase ‘terms, conditions, or privileges of employment’ [as used in 42 U.S.C. § 2000e-2(a)(l) ] evinces a congressional intent ‘to strike at the entire spectrum of disparate treatment of men and women’ in employment, which includes requiring people to work in a discriminatorily hostile or *941abusive environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) (quoting Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 64, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986)). Title VII is violated “when the workplace is permeated with discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an abusive working environment.”12 Harris, 510 U.S. at 21, 114 S.Ct. 367 (internal quotation marks and citations omitted).
Because the Supreme Court has held that hostile work environment harassment affects the terms and conditions of an individual’s employment, interference by an indirect employer that causes an individual’s employment opportunities to be tainted by a hostile work environment will expose the employer to liability under the Sibley rule. This conclusion is consistent with our hostile work environment precedent generally. First, our precedent does not require that the accused harasser be an employee of the defendant. To the contrary, we have held that “employers are liable for harassing conduct by non-employees “where the employer either ratifies or acquiesces in the harassment by not taking immediate and/or corrective actions when it knew or should have known of the conduct.’ ” Little v. Windermere Relocation, Inc., 301 F.3d 958, 968 (9th Cir.2002) (quoting Folkerson v. Circus Circus Enters., Inc., 107 F.3d 754, 756 (9th Cir.1997)); see, e.g., id. (holding that an employer may be liable for hostile work environment harassment when an employee is raped by a corporate client while on a business dinner outing); see also Trent v. Valley Elec. Ass’n, 41 F.3d 524, 526-527 (9th Cir.1994) (reversing summary judgment denying plaintiffs retaliation claim based on defendant’s discharge of plaintiff for reporting harassing conduct by nonem-ployee trainer hired to train defendant’s employees). It is equally clear that an employer can be liable for harassing conduct by its own employees perpetrated against an employee of another company who is assigned to work on the defendant’s premises. See, e.g., Diana v. Schlosser, 20 F.Supp.2d 348, 352-53 (D.Conn.1998) (holding defendant radio station potentially liable for hostile work environment harassment of plaintiff employee of third-party on-air traffic-report provider based on conduct by station’s on-air talent and that defendant radio station “substantially controlled” her employment opportunities with her employer); Moland v. Bil-Mar Foods, 994 F.Supp. 1061, 1074-75 (N.D.Iowa 1998) (holding that non-employer defendant processing plant could face liability for a hostile work environment affecting the former employee of trucking company who was harassed while assigned to work temporarily at the plant); King v. Chrysler Corp., 812 F.Supp. 151, 153-54 (E.D.Mo.1993) (denying summary judgment for defendant car manufacturer on plaintiffs hostile work environment claim, even though plaintiff merely worked in a cafeteria on defendant’s business premises and defendant was not her direct employer).
Second, we describe Title VII liability as “direct, not derivative,” Swenson v. Potter, 271 F.3d 1184, 1191 (9th Cir.2001), meaning that “[a]n employer is responsible for its own actions or omissions” and not vicariously liable for the conduct of others, id. at 1191-92. When no concrete employment action has been taken, we determine *942whether an employer can be held liable for workplace harassment by evaluating the promptness and the adequacy of the employer’s attempts to remedy the harassment. See Nichols v. Azteca Rest. Enters., Inc., 256 F.3d 864, 875-76 (9th Cir.2001); Fuller v. City of Oakland, 47 F.3d 1522, 1528 (9th Cir.1995); Ellison v. Brady, 924 F.2d 872, 882 (9th Cir.1991). To that end, we have held that, “[i]f the employer fails to take corrective action after learning of an employee’s ... harassing conduct, or takes inadequate action that emboldens the harasser to continue his misconduct, the employer can be deemed to have ‘adopt[ed] the offending conduct and its results, quite as if they had been authorized affirmatively as the employer’s policy.’ ” Swenson, 271 F.3d at 1192 (quoting Faragher, 524 U.S. at 789, 118 S.Ct. 2275). Where, as in the present case, a group of employers have delegated the responsibility of collecting, investigating, and mediating complaints of workplace discrimination to one, central agent, that agent cannot then disavow this obligation and refuse to investigate employee complaints without incurring liability for the harassment that persists as a result of its failure to take prompt and appropriate action. Moreover, where harassment occurs in the hiring hall, over which the PMA has direct control, the PMA cannot assert that it lacks authority to take appropriate action.13
The Supreme Court’s treatment of similar issues in the area of union liability is instructive. In Goodman v. Lukens Steel Co., 482 U.S. 656, 107 S.Ct. 2617, 96 L.Ed.2d 572 (1987), the Court upheld the judgment of the district court, following a bench trial, that the plaintiffs’ unions had discriminated against them because of race through their deliberate choice not to prosecute grievances of racial discrimination on behalf of black employees and their tacit encouragement of racial harassment in the workplace.14 The Court’s ruling did not turn upon a finding by the district court that racial animus had motivated the unions’ conduct. Rather, the Court held that the unions were liable for their intentional discrimination “against blacks seeking a remedy for disparate treatment based on their race.” Id. at 669, 107 S.Ct. 2617. The unions had argued they lacked the intent to discriminate because their refusal to file discrimination grievances was calculated to avoid making the employer defensive during labor negotiations in which the union sought other benefits for its members. Id. at 668. The Court rejected this argument, reasoning that the unions’ categorical refusal “to file any and all grievances filed by a black person” could not be excused by its potentially contravening duties to its membership. Id. at 669.
Following the Supreme Court’s rationale in Goodman, the PMA may be liable under Title VII if it declines to file and investigate discrimination claims brought by African-American dockworkers “because of race.” If the PMA declined to pursue these claims because of the complainants’ race or because the complaints involved claims of racial discrimination which the PMA found divisive and potentially damaging to its membership, then it may be held *943liable for disparate treatment. An employer’s association, delegated’the responsibility of investigating employee discrimination grievances, which refuses to process racial grievances because of race is no different in this sense from a hospital that refuses to refer private nurses to hospital patients because of sex.
Our decision should be driven not only by evidence of the PMA’s responsibility for past conduct but also by the fact that it is a necessary party to any effective future remedy. The PMA, through the myriad services that it provides to its membership, forms a “highly visible nexus with the creation and continuance of direct employment relationships” between the membership and its labor force. Sibley, 488 F.2d at 1342. Dockworkers, such as appellants, who are not permanently employed by a particular employer are likely to have more regular interaction with the PMA as their surrogate employer than they have with any particular member company.
III.
Appellants have raised genuine issues of fact regarding whether the PMA had assumed the responsibility of receiving, investigating, and mediating discrimination complaints on behalf of the member companies and whether PMA officials refused to investigate such complaints or to pursue them seriously. Dockworkers were told to bring their complaints to PMA officials because the normal grievance procedure established for dockworkers to bring complaints through their union representatives to the Joint Committee was exceedingly time-consuming and had been proved ineffective insofar as complaints of discrimination were concerned. Although dockworkers were technically employees of the member companies, the period in which a dockworker would serve as an employee of any particular company was brief and unpredictable, changing potentially on a day-to-day basis. If hostile work conditions existed at numerous sites simultaneously, in part because all employers were sharing workers who were guilty of engaging in harassing conduct and in part because at least some employers were remiss in their handling of the problem, should appellants have been required to complain to each employer whenever they happened to be assigned to its workforce? The expedited procedure did not require this, and, indeed, it appears ridiculous under the circumstances to suggest that workers should have grieved in this way.
The fact that the PMA does not have the authority to discharge employees who have committed harassment does not absolve the PMA of liability.15 Through its supervisory powers, the PMA was charged with ensuring that its member companies complied with the CBA, which included ensuring that employers do not discriminate on the basis of race. We have stated that “[t]he most significant immediate measure an employer can take in response to a ... harassment complaint is to launch a prompt investigation to determine whether the complaint is justified,” and that such an investigation “can itself be a powerful factor in deterring future harassment.” Swenson, 271 F.3d at 1193. The PMA was capable of taking prompt and effective remedial action on complaints of racial harassment on the waterfront without itself removing individual harassers. The PMA following an investigation could recommend such a course of action to an employer, just as it could mediate disputes between dockworkers to bring about reme*944dial accommodations in employee work schedules or exercise its ultimate authority to exclude companies from its membership that fail to comply with the antidiscrimi-nation provisions of the CBA.
The PMA exposes itself to Title VII liability if it fails or refuses to investigate and process complaints of racial harassment by its members or their employees. Sibley counsels that because “control over access to the job market may reside ... in a labor organization, an employment agency, or an employer ... Congress has determined to prohibit each of these from exerting any power it may have to foreclose, on invidious grounds, access by any individual to employment opportunities otherwise available to him.” Sibley, 488 F.2d at 1341. In the current action, the PMA has a duty to receive, investigate, and mediate worker grievances as part of a special grievance procedure in which all member companies participate. Having accepted this responsibility, it makes no difference whether the PMA is classified as an employer, an agent of an employer, or as a collective bargaining representative with certain duties analogous to those of a union. As the Supreme Court has stated, “a collective-bargaining agent cannot, without violating Title VII ... follow a policy of refusing to file grievable racial discrimination claims however strong they might be and however sure the agent was that the employer was discriminating against blacks.” Goodman, 482 U.S. at 668-69, 107 S.Ct. 2617.
PMA, as the moving party, did not meet its burden of establishing that there is no genuine issue as to any material fact and that it is entitled to judgment as a matter of law. On the contrary, the appellants have established that there are genuine issues of material fact. There is no dispute that a hostile work environment and rampant harassment of blacks exist on the waterfront. The issue is whether PMA can be held responsible under Title VII under the authority of the Sibley doctrine. Did it commit or fail to commit acts in its role as manager of the waterfront (dispatch of longshoremen, enforcement of the CBA against member employers, participation in grievance procedures, waterfront management) that could subject it to Title VII liability? I conclude that there is more than ample evidence submitted by appellants to require remand for trial.

. Sibley Mem’l Hosp. v. Wilson, 488 F.2d 1338 (D.C.Cir.1973).


. Section 13 of the CBA provides that "in accordance with the provisions of Title VII of the 1964 Civil Rights Act, the Employers and the Union are forbidden to discriminate because of race, religion, age, sex or national origin and that the parties are also forbidden to limit, segregate or classify employees in any way that would tend to discriminate.”


. The Coast Steering Committee is composed of representatives of the American flag operator group, the foreign line operator group, and the stevedore and terminal group.


. Article XI, Section 5 of the PMA bylaws provides in relevant part:
If any member shall violate, directly or indirectly, any rule or policy established by this corporation, or procure, encourage or assist in any such violation by any other person, whether a member of this corporation or not, or shall, directly or indirectly, violate any provision of any contract or agreement made by the corporation on its behalf with any longshoremen or other employees ashore or unions thereof, or with any seamen or unions thereof, or procure or encourage or assist in any such violation by any other person ... the Board of Directors shall have the power, in its discretion, to suspend any such member for such period of time as the Board of Directors shall prescribe or to expel such member from membership in this corporation.
(emphasis added).


. The majority's analysis fails to acknowledge that the PMA plays a key role in the grievance procedures set forth in the CBA. Section 17 of the CBA provides that the "[t]he parties shall establish and maintain ... a Joint Labor Relations Committee for each port or area affected by this Agreement." (emphasis added). The parties to the contract include various locals of the ILWU and the PMA. Although the parties dispute whether the PMA is individually represented on the Joint Committee, it is undisputed that individual member companies are not individually represented. Rather, the CBA provides for the employers' interests to be represented collectively by a select group of representatives.


. The facts of this lawsuit were not made a part of the record in this case.


. PMA's President and CEO Miniace also testified that the PMA exercised substantial input in the establishment of internal grievance procedures by the member companies.


.Appellants in their deposition testimony provided examples such as "We need to kill all niggers,” "We need tonight to kill a couple of these niggers so they will understand that this is a might — white man's world,” "All niggers should be shipped back to Africa in wooden boxes," and "The only good nigger’s a dead nigger.”


. Oliver is not the only appellant who testified to being called “boy.”


. Local 98 is'the foremen's union to which several of the appellants beloilg.


. Title VII provides that "[i]t shall be an unlawful employment practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual's race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(l) (emphasis added). The D.C. Circuit found no good reason "to confine the meaning of 'any individual' to include only former employees and applicants for employment, in addition to present employees.” Sibley, 488 F.2d at 1341. The statute separately provides that an employer may not "limit, segregate, or classify his employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an *939employee, because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(2) (emphasis added). Since Congress has shown the ability to specify its meaning by adopting specific language, there is no good reason to confine its meaning where it otherwise adopts broad language.


. "Hostile work environment claims based on racial harassment are reviewed under the same standard as those based on sexual harassment." Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 S.Ct. 2061, 2074 n. 10, 153 L.Ed.2d 106 (2002).


. The majority opinion acknowledges that incidents of harassment occurred in areas controlled by the PMA, but finds that hiring hall incidents are not sufficient to constitute hostile work environment. Even with the narrow view that the PMA would be liable only for events that occurred at the hiring hall, the majority fails to consider appellants’ contentions that they were discriminated against through the dispatch procedure administered by the PMA at the hiring hall.


. Title VII provides that a union may not "discriminate against any individual because of race,” 42 U.S.C. § 2000e-2(c)(l), or "cause or attempt to cause an employer to discriminate,” 42 U.S.C. § 2000e-2(c)(3).


. As discussed above, the PMA did have the authority to exclude member companies from the CBA based on their violation of the terms of the CBA or their violation of any policy set by the association.